Case: 20-30685     Document: 00515830695         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 21, 2021
                                  No. 20-30685
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Christopher Foret,

                                                           Plaintiff—Appellant,

                                       versus

   Waste Connections Bayou, Incorporated, formerly
   known as Progressive Waste Solutions of LA,
   Incorporated; ACE American Insurance Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-467


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          For this court to exercise appellate jurisdiction, we must first
   determine whether the district court’s order staying Mr. Foret’s case was a
   final appealable judgment for purposes of 28 U.S.C. § 1291. An order staying


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30685      Document: 00515830695           Page: 2    Date Filed: 04/21/2021




                                     No. 20-30685


   judicial proceedings is ordinarily not considered final and is hence not
   appealable. Kershaw v. Shalala, 9 F.3d 11, 13–14 (5th Cir. 1993) (citing Moses
   H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10 n.10 (1983)).
   Since we find no applicable exception to that rule, we dismiss the appeal for
   lack of jurisdiction.
                                          I.
          The district court learned of an ongoing criminal investigation
   potentially involving the counsel or parties to this action, the details of which
   are not widely known. At a status conference, the district court suggested
   that defendant-appellee file a motion to stay. Defendant-appellee did so. The
   district court then issued a written order that provided a detailed explanation
   of why a stay was warranted, granted the motion, and stayed the case pending
   completion of the criminal investigation.
          This case was one of twelve or thirteen cases involving similar car
   accidents on Interstate Ten in New Orleans where several judges in the
   Eastern District of Louisiana issued stays due to an ongoing criminal
   investigation. The fact patterns all involve alleged collisions with commercial
   vehicles on I-10 and plaintiff-appellant’s counsel in this case represents or
   represented the plaintiffs in those cases.
                                          II.
           As mentioned, a grant of a motion to stay is not typically considered a
   final order and is hence not appealable. Kershaw, 9 F.3d at 13–14; § 3914.13
   Finality—Orders Prior to Trial—Stay Orders, 15A Fed. Prac. & Proc.
   Juris. § 3914.13 (2d ed.). Even so, Mr. Foret contends that we have juris-
   diction under the collateral order doctrine and argues in the alternative that
   his motion should be considered a petition for a writ of mandamus. Neither
   argument convinces.




                                          2
Case: 20-30685        Document: 00515830695         Page: 3     Date Filed: 04/21/2021




                                     No. 20-30685


            For the collateral order doctrine to apply, (1) the order must finally
   dispose of an issue so that the district court’s decision may not be
   characterized as tentative, informal, or incomplete; (2) the question must be
   serious and unsettled; (3) the order must be separable from, and collateral to,
   the merits of the principle case; and (4) there must be a risk of important and
   irreparable loss if an immediate appeal is not heard because the order will be
   effectively unreviewable on appeal from final judgment. Kershaw, 9 F.3d at
   14; Equal Emp. Opportunity Comm’n v. Kerrville Bus Co., Inc., 925 F.2d 129,
   134 (5th Cir. 1991); Acosta v. Tenneco Oil Co., 913 F.2d 205, 207–08 (5th Cir.
   1990).
            Mr. Foret makes no argument as to how the motion to stay qualifies
   for review as a collateral order. In conclusory fashion, he simply says it does.
   Regardless, we fail to see how the stay either risks irreparable loss or presents
   a need for this court to immediately review the order because it disposes of
   an issue or presents a serious question in need of a prompt answer. At this
   point, the case has been stayed for only a few months and Mr. Foret does not
   argue that the stay will prejudice him or put him in a position where he will
   be unable to pursue his case once the stay has been lifted.
            Further, a writ of mandamus is a drastic and extraordinary remedy,
   and a writ may issue only if Mr. Foret has shown a clear and indisputable right
   to it. In re JPMorgan Chase & Co., 916 F.3d 494, 500 (5th Cir. 2019).
   “Satisfying this condition ‘require[s] more than showing that the district
   court misinterpreted the law, misapplied it to the facts, or otherwise engaged
   in an abuse of discretion.’” Id. (citing In re Lloyd’s Register, 780 F.3d 283, 290
   (5th Cir. 2015)). Instead, Mr. Foret must demonstrate a “‘clear abuse[] of
   discretion that produce[s] patently erroneous results.’” Id. Put differently,
   Mr. Foret must show not only that the district court erred but that it clearly
   and indisputably erred. In re Occidental Petroleum Corp., 217 F.3d 293, 295
   (5th Cir. 2000).



                                           3
Case: 20-30685      Document: 00515830695          Page: 4    Date Filed: 04/21/2021




                                    No. 20-30685


          The district court here provided several reasons why it felt a stay was
   needed. Though there is no date certain for lifting the stay, Mr. Foret fails to
   show that the district court clearly and indisputably erred in concluding that
   this case presents “special circumstances” such that a stay would “prevent
   a party from suffering substantial and irreparable prejudice.” FDIC v.
   Maxxam, Inc., 523 F.3d 566, 592 (5th Cir. 2008) (quoting SEC v. First Fin.
   Grp. of Tex., Inc., 659 F.2d 660, 668 (5th Cir. 1981)). The court provided a
   point-by-point analysis of six factors commonly considered when deciding
   whether to stay a case in light of a pending criminal investigation. See Alcala
   v. Tex. Webb Cty., 625 F.Supp.2d 391, 399 (S.D. Tex. 2009) (collecting
   district court cases from within the Fifth Circuit applying these factors). It
   then concluded that a stay was justified and in the best interest of the parties
   considering the ongoing investigation and told the parties that it would lift
   the stay upon the investigation’s completion. There is no indication that the
   investigation is dragging on unnecessarily. If it becomes apparent that the
   investigation is taking an excessive amount of time, and that any party is
   suffering from substantial and irreparable prejudice as a result, then the
   district court may need to reassess whether the stay is still warranted.
                                         III.
          Accordingly, we DISMISS the appeal for lack of jurisdiction.




                                          4